Citation Nr: 1826506	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-09 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a deviated nasal septum.

2.  Entitlement to service connection for a respiratory condition. 

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a disability of dental piece #6.

6.  Entitlement to service connection for a disability of dental piece #8. 

7.  Entitlement to service connection for a disability of the gums. 

8.  Entitlement to service connection for bilateral pterygium (claimed as eye vision condition). 

9.  Entitlement to service connection for residuals of a left shoulder rotator cuff repair with mild acromioclavicular degenerative changes, claimed as bilateral shoulders condition. 

10.  Entitlement to service connection for high blood pressure, to include palpitations and diaphoresis. 

11.  Entitlement to service connection for a cervical spine disability, also claimed as neck pain.

12.  Entitlement to service connection for a disability characterized by numbness, tingling, stiffness, and cramps of the bilateral upper extremities.  

13.  Entitlement to service connection for a disability characterized by numbness, tingling, stiffness, and cramps of the bilateral lower extremities.  

14.  Entitlement to service connection for hyperlipidemia.  

15.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder rotator cuff muscle strain; mild acromioclavicular degenerative changes, claimed as bilateral shoulders condition. 

16.  Entitlement to an evaluation in excess of 10 percent for temporomandibular disease; also claimed as pain on the right facial side.

17.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1984 to January 1987.  Thereafter, the Veteran had unverified service in the Army Reserve and/or National Guard between 1987 and 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico.  

The Veteran seeks service connection for both a nervous condition and a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).  As these issues, previously presented as separate, are essentially the same or similar, they have been merged into a single issue encompassing any claimed psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issues of entitlement to an increased initial rating for temporomandibular joint disease and entitlement to service connection for hyperlipidemia are decided herein.  All remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Hyperlipidemia is a laboratory finding and not a disability for which VA disability benefits may be awarded.

2.  The Veteran's temporomandibular joint disease has not been manifested by an inter-incisal range of 21 to 30 mm at any time since the date of service connection.


CONCLUSIONS OF LAW

1. The criteria for service connection for hyperlipidemia not been met. 38 U.S.C.A. §§ 1110 , 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for an initial disability rating in excess of 10 percent for temporomandibular joint disease have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1, 4.150, Diagnostic Code 9905 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the present case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Likewise, there is no indication in the record of a failure to assist the Veteran in the development of his claim.  See Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to VA's duty to assist).  

This appeal arises from an initial grant of service connection and assignment of a disability rating.  Courts have held that, when an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded VA medical examinations and opinions on several occasions for the disability on appeal.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

Hyperlipidemia

The Veteran seeks service connection for hyperlipidemia. Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110  (West 2014); 38 C.F.R. § 3.303  (2015). "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Based on a thorough review of the record, the Board finds that service connection for such findings is not warranted, as these findings do not constitute disability for VA purposes. 

 High cholesterol is also referred to as hypercholesterolemia or hyperlipidemia. Hypercholesterolemia is "excessive cholesterol in the blood." Dorland's Illustrated Medical Dictionary 887 (32nd ed. 2012). Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc." Id. at 891. 

Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable. See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule.). The term "disability" as used for VA purposes refers to impairment of earning capacity. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

There is no evidence of record suggesting the Veteran's elevated cholesterol or hyperlipidemia causes any impairment of earning capacity. Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim. Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

As noted, hyperlipidemia is a laboratory finding that manifests only in laboratory test results and are not a disability for which service connection can be granted. As such, service connection for hyperlipidemia is not warranted. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .

TMJ

The Veteran seeks an increased initial rating for his service-connected temporomandibular joint disease.  He contends this disability result in pain and functional impairment of the jaw, such that an increased rating is warranted.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran has been granted an initial rating of 10 percent under Diagnostic Code 9905, for limited motion of temporomandibular articulation.  38 C.F.R. § 4.150 (2017).  Under that code, a 40 percent rating is warranted when the inter-incisal range is 0 to 10 mm, 30 percent when the range is 11 to 20 mm, 20 percent when the range is 21 to 30 mm, and 10 percent when the range is 31 to 40 mm.  A 10 percent rating is also warranted for range of lateral excursion from 0 to 4 mm.  (Note: Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.)  38 C.F.R. § 4.150.  

In the present case, the Veteran was afforded multiple VA examinations during the pendency of this appeal.  On VA examination in June 2013, his inter-incisal range was to 55mm, and lateral excursion range was to 5mm bilaterally.  On VA examination in May 2012, the Veteran displayed lateral excursion to 4mm, and inter-incisal range greater than 40mm.  The examiner also noted no functional loss or impairment of the temporomandibular joint due to the service-connected disability.  Most recently, the Veteran was afforded a September 2014 VA examination.  Lateral excursion was to 4mm and inter-incisal range was greater than 40mm.  No other functional loss or impairment of the temporomandibular joint was noted by the examiner.  

Thus, based on the above and the remainder of the record, the findings for inter-incisal movement and lateral excursion do not warrant a higher 20 percent disability rating.  None of the VA examination results indicate an inter-incisal range between 21 to 30mm, as would the next higher evaluation.  Moreover, because the Veteran has displayed a similar level of impairment at all times during the pendency of this appeal, a staged rating is not warranted at this time.  

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected temporomandibular joint disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain and limitation of motion of the jaw, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, multiple examiners have concluded that the Veteran's temporomandibular joint disease results in no impairment of employment.  As such, the Board does not find that referral for extraschedular consideration is warranted.  

Finally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, as he has been granted service connection for only a single disability.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's skin disability is considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  







ORDER

Service connection for hyperlipidemia is denied.

An initial rating in excess of 10 percent for temporomandibular joint disease is denied.  


REMAND

Service connection

The Veteran seeks service connection for multiple disabilities.  For the reasons to be discussed below, however, his service treatment records appear to be incomplete, and remand of these issues is therefore required.  

As noted above, the Veteran had verified active duty service in the U.S. Army between February 1984 and January 1987, and service treatment records related to this duty period have been obtained.  Service personnel records also indicate, however, that the Veteran had subsequent periods of active duty for training and/or inactive duty training as a member of the Army Reserves and/or Army National Guard of several states or territories.  For example, the record contains a separation order indicating Puerto Rico Army National Guard service from April to July 1987, a training certificate for the Veteran dated in 1989 and issued by the Connecticut Army National Guard, an October 1989 memorandum noting the Veteran had been appointed as a Reserve Commissioned officer, a June 1990 separation order also issued by the Connecticut Army National Guard, and an October 1996 separation order issued by the U.S. Army Reserve.  Service treatment records for this period include only a July 1988 Army Reserve/National Guard report of periodic medical examination and an August 1988 report of HIV testing, but no subsequent treatment or examination records.  As VA has a duty to assist a claimant in obtaining service and other governmental treatment records, remand is required to obtain any Reserve or National Guard service treatment records potentially pertinent to the Veteran's claim.  See 38 U.S.C. § 5103A.  

Concerning the claim for headaches, the Veteran alleges the headaches are related to his TMJ.  A VA examination in May 2012 addressed the theory of direct service connection and a subsequent opinion in July 2013  addressed the relationship between headaches and TMJ.  The examiner noted that migraines and temporomandibular disorders are highly prevalent conditions that frequently coexist and concluded they were co-morbid conditions and one does not cause the other.  The examiner continued to state "there is limited evidence suggesting that TMD may cause or influence migraine progression." The examiner did not provide an opinion as to whether the Veteran's TMJ aggravated the headaches.  Accordingly, an addendum opinion is required.  

Concerning the psychiatric disability, during a VA treatment visit, the Veteran reported receiving treatment from Dr. B. and Dr. J.T.  The record reflects that VA previously requested and the Veteran submitted records from Dr. B.  While Dr. J.T. completed a Disability Benefits Questionnaire in 2014, the underlying treatment records were never requested.  These records should be obtained.  

Increased rating - Right shoulder rotator cuff muscle strain

The Veteran seeks an increased initial rating for his rotator cuff strain of the right shoulder.  While he was most recently afforded a VA examination of this disability in September 2014, review of the examination report finds this examination to be insufficient for determining the proper disability rating for the service-connected disability based on the recent holding of the Court in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held that 38 C.F.R. § 4.59 requires VA examinations for musculoskeletal disabilities to include joint testing for pain on both active and passive motion, in weight bearing and nonweight bearing.  However, the examinations of record with respect to the disability on appeal do not meet these requirements.  Accordingly, remand is warranted so that a new examination may be conducted and appropriate findings obtained.  



TDIU

Finally, adjudication of the Veteran's TDIU claim must also be deferred, as this issue is inextricably-intertwined with the issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and attempt to obtain records for any treatment the Veteran received from any private physician related to the claimed disabilities, to include the Dr. J. T. in Bayamon, and associate any records located with the claims file. If no such records exist, or they are otherwise unavailable, the claims file should be documented accordingly.

 The Veteran should be asked to submit copies of any pertinent records in his possession.

2. Contact the appropriate source(s), to include the Connecticut and Puerto Rico Offices of the Adjutant General, the U.S. Army  Human Resources Command (AHRC), the National Guard Bureau (NGB)and/or National Reserve Personnel Center, in order to obtain the Veteran's service treatment records for his Reserve and National Guard service period between 1987 and 1996.  If no such records are available, the AOJ must document for the record all attempts to obtain such records, and inform the Veteran and his representative.  

3.  Contact the VA examiner who conducted the May 2012 and July 2013 VA headache disorders examinations (or if they are no longer available, a suitable replacement) and ask the examiner to review the record and prepare an addendum medical opinion. 

After review of the file, the examiner should provide an opinion as to the following:

 (a) Whether it is at least as likely as not (a 50 percent or greater probability) that the headache disorder is aggravated by the service-connected TMJ 

If the examiner finds that the headaches are aggravated by the service-connected TMJ, the examiner should report the degree of severity of the headaches before the onset of aggravation and report the current level of severity of the headaches.

 The examiner should give the reasons for the opinions given and support the reasons with accurate facts. If the VA examiner determines that further examination is necessary in order to render the requested medical opinions, the RO/AMC should schedule the Veteran for such examination.

4.  Schedule the Veteran for a VA orthopedic examination of the right shoulder.  The examiner must describe in detail the current status of the service-connected right shoulder disability and all related manifestations.  The examiner must test and record range of motion for the shoulder in active motion, passive motion, weight bearing, and nonweight bearing.  The examiner must also determine if any additional limitation of motion results from such factors as pain, pain on use, flare-ups, fatigability, weakness, incoordination, repetitive motion, or similar factors.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  In addition, any other musculoskeletal or other type of impairment resulting from the Veteran's service-connected disability must be noted for the record.  

5.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


